      Case 1:17-cv-03139-LGS-SDA Document 486 Filed 09/15/21 Page 1 of 3




                                          MICHAEL C. DELL’ANGELO MANAGING SHAREHOLDER
                                              d 215.875.3080 m 610.608.8766 mdellangelo@bm.net


                                          September 15, 2021

VIA ECF

Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

        RE: Contant, et al. v. Bank of America Corp., et al., No. 17-cv-3139

Dear Judge Schofield:

Pursuant to Class Counsel’s September 6, 2021 letter to the Court, (ECF 483), Plaintiffs
respectfully submit this letter to provide an update on the determination of the only remaining
unresolved claim, an Option Two1 late claim, several iterations of which were submitted by
AMA Capital LLC (“AMA”), and the status of the estimated time that it will take for Class
Counsel to file a motion for approval to distribute the settlement proceeds to members of the
Classes who submitted approved claims.

The Claims Administrator received 11,311 claims on behalf of 9,211 individuals or entities of
which 11,146 claims were approved in full and 165 claims were denied in full or in part. Of the
11,311 claims submitted, the only dispute regarding the Claims Administrator’s determinations
is as to a portion of the denials of AMA’s late claim which was approved in part and denied in
part. As discussed below, AMA does not dispute some of the Claims Administrator’s denials, but
contests others. The denials that AMA continues to dispute are ripe for resolution by the Court.

On August 13, 2021, the Claims Administrator provided AMA with an extensive and detailed
written claim notification assessment. In sum, the portion of AMA’s late claim that was denied is
primarily based upon: (i) AMA’s failure to provide complete documentation, such as account

1
  Pursuant to the Court approved Claim Form, Option Two claims are calculated based on documentation
supplied by claimants consisting of: (i) “detailed transactional records (e.g., account statements and
transaction confirmations)”; and (ii) a completed “Option Two Claim Form Spreadsheet” − a template in
which claimants may input relevant transactional data that they seek to be considered for payment from
the settlements, as supported by the accompanying detailed transactional records (such as account
statements) that confirm the validity of the transactions on the spreadsheet input by the claimant. Option
One claims are computed by the Claims Administrator based on transactional data obtained by Plaintiffs’
counsel during the litigation from the settlement class members’ counterparties.

                                                               1818 MARKET STREET, SUITE 3600
                                                               PHILADELPHIA, PA 19103
                                                               215.875.3000 BERGERMONTAGUE.COM
      Case 1:17-cv-03139-LGS-SDA Document 486 Filed 09/15/21 Page 2 of 3




Hon. Lorna G. Schofield
September 15, 2021
Page 2 of 3

statements, as required, to support most of the transactions comprising its late claim as set forth
on the Option Two Claim Form Spreadsheet that AMA completed and submitted; and (ii) the
determination that, even as to many of the transactions for which some form of documentation
was provided, those transactions do not meet the Settlement Class Definitions and, therefore,
would be ineligible, even if the required supporting documentation had been supplied with the
late claim.

On September 2, 2021, AMA, through its counsel, transmitted a lengthy response to the
August 13, 2021 written claim assessment and provided additional documents and information.
In its response, AMA did not contest certain of the Claims Administrator’s denials.

On September 13, 2021, Class Counsel, the Claims Administrator and Class Counsel’s subject
matter experts engaged in a lengthy telephonic exchange with AMA’s counsel and a
representative of AMA in an attempt to resolve the remaining denied transactions that AMA
contests. On September 15, 2021, Class Counsel and AMA’s counsel had another telephonic
discussion to attempt to resolve the remaining denied transactions.

Following those discussions, no reversal of the denials set forth in the August 13, 2021 claim
assessment which AMA contested in its September 2, 2021 response to the claim assessment is
recommended. AMA continues to contest those denials.

The resolution of the remaining dispute regarding the denied portion of AMA’s late claim that it
continues to contest is the only impediment to the prompt filing of Class Counsel’s motion to
distribute the settlement proceeds to the Classes. Once the disputed portions of AMA’s late claim
are resolved by the Court, the distribution motion can be filed in a matter of days.

The Settlement Agreements in this matter provide that “[i]f a dispute concerning a claim cannot
be otherwise resolved in a timely fashion, Class Counsel shall thereafter present the request for
review to the Court.” Given the foregoing, the denials that AMA continues to dispute are ripe for
resolution by the Court. Accordingly, unless otherwise ordered, Class Counsel intend to present
the dispute regarding AMA’s claim to the Court no later than September 23, 2021. Because the
Settlement Agreements do not detail a procedure once Class Counsel present the request for
review to the Court, in an effort to facilitate the prompt resolution of the dispute so that a final
distribution can be made as promptly as possible, Class Counsel respectfully request that the
Court order AMA to submit a response, if any, no later than September 30, 2021 and that Class
Counsel may file a reply, if any, no later than October 7, 2021. Class Counsel also respectfully
request that the Court limit each submission to not more than 3 pages, exclusive of exhibits.
During the September 15, 2021 discussion among Class Counsel and AMA’s Counsel, Class
Counsel proposed the foregoing (with the possibility of letters up to 5 pages). Counsel for AMA
      Case 1:17-cv-03139-LGS-SDA Document 486 Filed 09/15/21 Page 3 of 3




Hon. Lorna G. Schofield
September 15, 2021
Page 3 of 3

did not consent to Class Counsel’s proposal and indicated that it may desire additional time and
pages but did not propose an alternative as of the filing of this status letter.

We welcome any questions the Court may have.

                                                    Respectfully submitted,

                                                    /s/ Michael Dell’Angelo
                                                    Michael Dell’Angelo
                                                    BERGER MONTAGUE PC
                                                    1818 Market St, Suite 3600
                                                    Philadelphia, PA 19103
                                                    Tel: (215) 875-3000
                                                    mdellangelo@bm.net
